Judgment, Supreme Court, Bronx County (Solomon Katz, J., at hearing; Edward M. Davidowitz, J., at trial), rendered December 2, 1988, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, and also convicting him, upon his guilty plea, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a concurrent term of 3Vz to 7 years, unanimously affirmed.
Defendant’s contention that the trial court erred by belatedly ruling, after-the-fact, that defendant’s statement was admissible for impeachment purposes, is unpreserved, and we decline to review it in the interest of justice. Were we to *98review it, we would find it without merit. There was no evidence or claim that the statement was coerced, and thus inadmissible for impeachment purposes (Mincey v Arizona, 437 US 385, 396-402). Nor has defendant claimed that he was prejudiced in any way by the alleged untimeliness of the trial court’s ruling.
When defendant elicited the fact of a photo identification the People were properly permitted to elicit the photo identification procedures to correct the jury’s potential misimpression that the police had unfairly shown the victim a single photo (People v Brown, 62 AD2d 715, 723-724, affd 48 NY2d 921).
We have reviewed defendant’s remaining arguments and find them to be without merit. Concur—Carro, J. P., Ellerin, Kupferman and Rubin, JJ.